     Case 3:20-cv-05425-TKW-HTC Document 89 Filed 08/31/20 Page 1 of 5




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION

SPORT & WHEAT CPA PA,
a Florida corporation, individually and
on behalf of a class of similarly situated
businesses and individuals,

      Plaintiff,
                                             Case No. 3:20-cv-5425-TKW-HTC
v.

SERVISFIRST BANK INC.;
SYNOVUS BANK;
THE FIRST, A NATIONAL
BANKING ASSOCIATION; and
TRUIST BANK,

      Defendants.

           MOTION FOR LEAVE TO AMEND THE COMPLAINT

      Sport & Wheat accepts the ruling of the Court, granting the motions to

dismiss filed by each Defendant. As the Court has anticipated, an appeal is likely to

be taken to the Eleventh Circuit Court of Appeals.

      Before that appeal proceeds, however, Sport & Wheat seeks leave to file an

amended complaint. Sport & Wheat anticipates that, following the logic of the

Court’s Order, this proposed Second Amended Complaint may be subject to

dismissal again. Sport & Wheat respectfully asks the Court to grant its motion for

leave to amend.


                                             1
     Case 3:20-cv-05425-TKW-HTC Document 89 Filed 08/31/20 Page 2 of 5




                                   ARGUMENT

      Under Rule 15(a)(2), amendment of a pleading may be granted only with a

party’s written consent or leave of court. The Court is to “freely give leave when

justice so requires.” Id. Sport & Wheat submits that justice would require the Court

to grant leave to amend the complaint, because that would allow Sport & Wheat to

make its best case on appeal.

      In accordance with Loc. R. 15.1(B), the proposed Second Amended

Complaint is being filed now. As a convenience, a redline comparing the former

operative complaint with the proposed amendment is attached as an exhibit to this

motion.

      The proposed Second Amended Complaint:

           Amends those parts of the former complaint which asserted that Form
            159 and other SBA regulations were still applicable to these
            transactions. As the Court knows, Sport & Wheat receded from these
            positions after intervening caselaw led it to change its position. (ECF
            No. 87, Court’s Order, at 7 & n.8.) The proposed amendments do not
            vary from the legal theory Sport & Wheat advanced in its briefs; they
            just bring the complaint itself into line with those briefs.

                o Locations: Paragraphs 56−57, 64−78; new Ex. A is also attached
                  (it is a copy of Form 159).

           Attaches exhibits and cites to them. These exhibits, two sets of text
            messages and deposition excerpts from Synovus’s Rule 30(b)(6)
            deposition, were previously attached to Sport & Wheat’s response to
            Synovus’s motion to dismiss. The purpose of attaching these exhibits
            to the complaint itself is to ensure that they are in the record as part of


                                           2
     Case 3:20-cv-05425-TKW-HTC Document 89 Filed 08/31/20 Page 3 of 5




             the pleadings. The facts shown in these exhibits, such as that bank
             employees communicated directly with Sport & Wheat, were already
             dealt with extensively in the briefing and by the Court.

                o Locations: Exs. B, C, D; paragraphs 110−25.

          Adds an exhibit that is directly responsive to the Court’s footnote 13.
           (ECF No. 87 at 12, n.13.) The Court wrote in part that “the amended
           complaint does not allege that the other defendant, The First, had any
           communications . . . from which it could be inferred that The First
           knew that Plaintiff conferred a benefit on it.” Id. A proposed exhibit
           and three paragraphs of allegations show that TheFirst did have
           knowledge of Sport & Wheat’s participation in a loan application. This
           exhibit was already discussed in the operative complaint (but it was not
           attached).

                o Locations: Ex. E; paragraphs 137−39.

          Drops Count 4, the declaratory judgment count.

          Makes very minor grammatical or technical fixes.

                o Locations: Scattered points.

      Again, the intent of these amendments was to sharpen Sport & Wheat’s legal

theory—making the complaint conform to the very new caselaw that came down in

other districts during the pendency of the briefing—and to add factual support to

existing allegations in the form of documents, exhibits, which the Court has either

already seen or (in the case of Ex. E) were referred to in the operative complaint.

      No party would suffer prejudice by permitting amendment of the complaint.

The core legal issues have already been briefed once, and Sport & Wheat is under




                                          3
     Case 3:20-cv-05425-TKW-HTC Document 89 Filed 08/31/20 Page 4 of 5




no illusion that the Court will reverse itself on those matters. This is not a motion

for reconsideration in the guise of a motion for leave to amend.

      Because nothing is being significantly changed here, Sport & Wheat expects

that the Court would likely dismiss this complaint again. Sport & Wheat humbly

suggests that the Court could grant this motion for leave, renew its own order

dismissing this Second Amended Complaint, and forgo the need for any party to

deal with new motions to dismiss. That would be consistent with the Court’s

invitation to have the Court enter judgment dismissing the case with prejudice

“based on the rulings in this Order,” ECF No. 87 at 13, and it would promote

efficiency for the Court and the litigants.

                                    CONCLUSION

      Sport & Wheat would appreciate the Court’s consideration and respectfully

asks that this motion be granted.

          CERTIFICATE REGARDING LOC. R. 7.1(B) AND 7.1(D)

      This is an outcome-determinative motion under Loc. R. 7.1(D), in that the

action finally ends if this motion is not granted, and thus an attorney conference is

not required. Moreover, the Court contemplated that Sport & Wheat might seek

leave to amend in its last Order. (ECF No. 87 at 13.) Therefore, Sport & Wheat did

not confer with the Defendants regarding their position on this motion.



                                              4
     Case 3:20-cv-05425-TKW-HTC Document 89 Filed 08/31/20 Page 5 of 5




      One Defendant, Synovus, contacted Sport & Wheat on its own to say that it

would be opposed to any such motion.



Dated: August 31, 2020                 Respectfully submitted,




                                       /s/ William F. Cash III
                                       Virginia M. Buchanan
                                         (Fla. Bar No. 793116)
                                       Matthew D. Schultz (Fla. Bar No. 640328)
                                       William F. Cash III (Fla. Bar No. 68443)
                                       LEVIN, PAPANTONIO, THOMAS,
                                       MITCHELL, RAFFERTY & PROCTOR,
                                       P.A.
                                       316 South Baylen Street, Suite 600
                                       Pensacola, FL 32502
                                       Phone: 850-435-7059
                                       Email: bcash@levinlaw.com

                                       /s/ John S. Wirt
                                       John S. Wirt, Esq. (Fla. Bar No. 117640)
                                       Pamela Cocalas Wirt, Esq. (Fla. Bar No.
                                       109576)
                                       WIRT & WIRT, P.A.
                                       5 Calhoun Ave, Suite 306
                                       Destin, FL 32541
                                       Tel: 847-323-4082
                                       Fax: 314-431-6920
                                       jwirt@wirtlawfirm.com

                                       Attorneys for the Plaintiff




                                         5
